        Case 4:19-cv-00408-ACA Document 17 Filed 10/18/19 Page 1 of 1                    FILED
                                                                                2019 Oct-18 PM 04:14
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


BRIAN K CROWSON,                          }
                                          }
      Plaintiff,                          }
                                          }
v.                                        }   Case No.: 4:19-cv-408-ACA
                                          }
ASURION SHORT TERM                        }
DISABILITY PLAN, et al.,                  }
                                          }
      Defendants.


                                     ORDER


      Pursuant to the joint stipulation of dismissal filed by the parties (doc. 16),

the court DISMISSES this action WITH PREJUDICE. The parties are to bear

their own costs, expenses, and attorney’s fees.

      DONE and ORDERED this October 18, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
